

116 SRES 165 ATS: Recognizing the importance of vaccinations and immunizations in the United States.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 165IN THE SENATE OF THE UNITED STATESApril 11, 2019Ms. Duckworth (for herself, Mrs. Blackburn, Mr. Alexander, Mrs. Feinstein, Mr. Reed, Mr. Schumer, Mr. Cornyn, Mr. Brown, Ms. Klobuchar, Mr. Whitehouse, Mr. Barrasso, Mr. Merkley, Mr. Coons, Mr. Blumenthal, Ms. Baldwin, Mr. King, Mr. Peters, Mr. Cassidy, and Mr. Van Hollen) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the importance of vaccinations and immunizations in the United States.
	
 Whereas the contributions of Louis Pasteur and Edward Jenner to the discovery of the principles of vaccinology are among the most consequential health findings in human history;
 Whereas a vaccine made possible the eradication of smallpox, saving millions of lives; Whereas, because of the vaccine for polio, a highly infectious disease caused by the poliovirus, the international community—
 (1)has eliminated polio in all but 3 countries; and
 (2)has saved an estimated 15,000 Americans from paralysis annually;
 Whereas vaccines have dramatically reduced the spread of debilitating and potentially life-threatening diseases, including—
 (1)diphtheria; (2)tetanus;
 (3)measles; (4)mumps; and
 (5)rubella; Whereas vaccines have prevented the spread of infectious and potentially fatal diseases, including—
 (1)chickenpox; (2)shingles;
 (3)influenza; (4)hepatitis A;
 (5)hepatitis B; (6)meningococcal disease;
 (7)pneumococcal disease; (8)rotavirus;
 (9)pertussis (also known as whooping cough); and
 (10)meningitis; Whereas the vaccine-preventable human papillomavirus (also known as HPV) is known to cause certain types of cancer;
 Whereas the scientific and medical communities are in overwhelming consensus that vaccines are effective and safe;
 Whereas misinformation about vaccine safety and the dissemination of unfounded and debunked theories about the dangers of vaccinations pose a great risk to public health;
 Whereas scientifically sound education and outreach campaigns about the importance of vaccination and immunization are fundamental for a well-informed public;
 Whereas communities with low vaccination rates compromise, in a particular way, the health and livelihood of—
 (1)infants; (2)young children;
 (3)seniors; (4)individuals with immunodeficiency disorders; and
 (5)individuals with weakened or compromised immune systems, including individuals taking medication that affects the immune system, such as medications to treat cancer;
 Whereas substantial research has shown that vaccination is a highly cost-effective form of preventive medicine;
 Whereas the Centers for Disease Control and Prevention (referred to in this preamble as the CDC) estimates that, between 1994 and 2013, vaccinations saved nearly $295,000,000,000 in direct costs and $1,380,000,000,000 in total societal costs in the United States;
 Whereas vaccines in the United States— (1)undergo extensive safety and efficacy testing before licensure by the Food and Drug Administration; and
 (2)are continually monitored for adverse events;
 Whereas there are 4 post-marketing surveillance systems in the United States tracking adverse events after vaccination;
 Whereas the CDC estimates that— (1)vaccinations will prevent more than 21,000,000 hospitalizations and 732,000 deaths among children born between 1994 and 2013; and
 (2)vaccines save the lives of an estimated 2,500,000 children under age 5 each year;
 Whereas 1 in 5 children worldwide lack access to common vaccines and, as a result, an estimated 1,500,000 people die each year from vaccine-preventable diseases or complications of vaccine-preventable diseases, such as diarrhea and pneumonia;
 Whereas strong investments in biomedical research to improve existing vaccines and develop many more life-saving vaccines are beneficial to all people;
 Whereas a robust immunization infrastructure, by preventing and isolating outbreaks of infectious diseases at the source, is essential to the public health and well-being of the people of the United States;
 Whereas each State determines the vaccination requirements for the people of that State; Whereas State vaccination requirements are informed by recommendations approved by the CDC and developed by the Advisory Committee on Immunization Practices;
 Whereas encouraging high vaccination rates and promoting vaccine confidence in the United States protects the people of the United States from contracting and spreading vaccine-preventable diseases;
 Whereas the World Health Organization (referred to in this preamble as the WHO) recently identified vaccine hesitancy as a health threat for 2019;
 Whereas addressing the many factors that contribute to vaccine hesitancy is crucial to increasing vaccination rates and improving or achieving herd immunity;
 Whereas routine and up-to-date vaccination is the most effective method available to prevent the transmission of potentially fatal infectious diseases; and
 Whereas the United States has been a leader in promoting vaccinations around the world through— (1)the United States Agency for International Development;
 (2)the CDC; (3)Gavi, the Vaccine Alliance;
 (4)the Global Polio Eradication Initiative; (5)the United Nations International Children’s Emergency Fund (commonly known as UNICEF);
 (6)the WHO; and
 (7)many other multilateral and nongovernmental organizations: Now, therefore, be it
	
 That the Senate— (1)commends the international community, global and domestic health organizations, the private sector, school and community leaders, and faith-based organizations for their tireless work and immense contributions to bolstering global and domestic health through vaccination;
 (2)affirms that vaccines and immunizations save lives and are essential to maintain— (A)the public health; and
 (B)the economic and national security of the United States; (3)recognizes that—
 (A)low vaccination rates or the lack of vaccination can create an environment in which a public health crisis could emerge;
 (B)vaccines— (i)are approved by the Food and Drug Administration (referred to in this resolving clause as the FDA) as safe and effective; and
 (ii)meet the gold standard of safety established by the FDA; and (C)the Centers for Disease Control and Prevention advises medical providers and parents in the United States that the benefits of currently recommended vaccines greatly outweigh the risks of those vaccines;
 (4)encourages a continued commitment to biomedical research— (A)to improve vaccines; and
 (B)to develop new vaccines against other infectious and fatal diseases; and
 (5)urges all people, in consultation with their health care providers, to follow the scientific evidence and consensus of medical experts in favor of timely vaccinations to protect—
 (A)the individual vaccinated; and (B)the children, family, and community of the individual vaccinated.